Order entered September 25, 2019




                                                In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00444-CR

                                 BRANDON GORDY, Appellant

                                                  V.

                                  STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-00751-T

                                             ORDER
       Before the Court is court reporter Vearneas Faggett’s request for extension of time until

Monday September 23, 2019 to file the reporter’s record. We GRANT the request to the extent

we ORDER the reporter’s record received September 24, 2019 filed as of that date.

       Because the reporter’s record has been filed, we VACATE our September 16, 2019 order

to the extent it orders Vearneas Faggett not sit as a court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd

Judicial District Court; to the Dallas County Auditor’s Office; and counsel for all parties.

                                                         /s/   CORY L. CARLYLE
                                                               JUSTICE